Citation Nr: 1545308	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a left knee disability has been received.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 rating decision in which the Milwaukee RO (hereinafter agency of original jurisdiction (AOJ)) reopened the Veteran's claim for service connection for left knee disability, but denied the claim on the merits.  In May 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

As regards characterization of the claim, the Board notes that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received - and, given the favorable disposition of the request to reopen - the Board has characterized the appeal as to the Veteran's left knee disability as encompassing the first and second matters set forth on the title page.

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case.  However, there is no prejudice to the Veteran in the Board proceeding with a fully favorable decision reopening the previously denied claim, and remanding the claim for service connection, on the merits.  Notably, following the completion of the requested development, the Veteran's  representative will be afforded opportunity to present or submit additional argument on remand.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.  

The Board's decision reopening the previously denied claim for service connection for left knee disability is set forth below.  The claim for service connection for left knee disability, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 2011 rating decision, the RO denied the Veteran's claim for service connection for left knee disability.  Although notified of the denial in a March 2011 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the RO's March 2011 denial relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2011 rating decision in which the RO denied service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  As additional evidence received since the RO's March 2011 denial is new and material, the criteria for reopening the claim for service connection for left knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for left knee disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for left knee disability was previously denied in a March 2011 rating decision.  The pertinent evidence then of record consisted of the Veteran's service treatment records as well as the report of a February 2011 VA examination.  The RO noted that the Veteran's service treatment records show the Veteran was treated for left knee pain during service and diagnosed with tendonitis.  In the February 2011 VA examination report, the examiner opined that it was less likely than not that the Veteran's left knee disability was caused by service.  Based on such evidence, the RO determined that, while there was evidence of in-service disease and of a current disability, there was no evidence establishing a link between the current left knee disability and service.  Service connection for left knee disability was therefore denied.

Although notified of the March 2011 denial in a letter dated the same month, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c) (2015).  The RO's March 2011 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his claim to reopen his previously denied claim for service connection for left knee disability in August 2012.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the March 2011 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the March 2011 rating decision includes a private treatment physician's medical opinion that the Veteran's left knee pain is likely a result of the Veteran's injury in service.  This evidence is relevant to the Veteran's claim because it indicates a possible relationship between the Veteran's current disability and his service.

The Board finds that the above-described evidence provides a basis for reopening the claim for entitlement to service connection for left knee disability.  The evidence is "new" in that it was not before adjudicators at the time of the March 2011 final denial of service connection, and it is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for left knee disability.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-a relationship between the Veteran's current disability and his injury in service.  Moreover, when considered in light of  Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the new evidence is material if, at a minimum, it triggers the Secretary's duty to obtain an examination/opinion), this evidence provides a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for left knee disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for left knee disability, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim for service connection, on the merits, is warranted. 

.  The Veteran contends that his current left knee disability stems from his time in service, including boot camp activities.  See Veteran's November 2010 Statement in Support of Claim.  During service, the Veteran complained of pain in the lateral aspect of his left knee and was diagnosed with tendonitis with crepitus.  See December 1968 STR.  The Veteran has reported experiencing  left knee pain on and off since service.  See May 2012 Private Treatment Record.

The Veteran was afforded two VA examinations.  On February 2011 VA examination, the Veteran was diagnosed with left knee internal derangement.  During the examination, the Veteran reported recurrence of pain similar to that experienced in service which was accompanied by a popping and clicking sensation.  The examiner opined that the Veteran's left knee disability was less likely as not caused by the Veteran's service because it was more likely consistent with a degenerative meniscal tear.  The examiner failed to provide any other rationale for this opinion.

In December 2012, the Veteran underwent another VA examination.  After physical examination, the examiner opined that the Veteran's left knee disability was less likely as not caused by the Veteran's service.  However, this opinion does not appear to have been based on full consideration of all pertinent evidence and assertions.  In this regard, the examiner noted the a lack of treatment during and after service, and on the Veteran's separation examination, but did not  address  the Veteran's competent assertions as to experiencing symptoms  during and since  service.  

In addition, after the December 2012 VA examination, additional records were received from the Veteran's private treatment physician dated May 2012.  The May 2012 private treatment records document left knee effusion and crepitus and, following an MRI, diagnose the Veteran with degenerative joint disease.  

The Board also finds that the August 2012 opinion submitted by the Veteran's private physician does not adequately resolve the nexus question.  The physician opined that the Veteran's left knee pain is likely a result of the Veteran's boot camp injury.  However, the private physician provided no rationale for her opinion and it appears to be based solely on the Veteran's reports rather than a full review of the Veteran's documented medical history and assertions.

Given the inadequacy of the medical opinions received to date, the Board finds that another medical examination to obtain an appropriate  etiology opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-would  be helpful in resolving the Veteran's claim for service connection for left knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  The Veteran is hereby notified that  failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.   If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

With respect to VA treatment records, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from Tomah VA Medical Center (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Tomah VAMC (and any associated facility(ies)) any outstanding, relevant records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter
requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by an  appropriate physician. 

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify all current disability affecting the Veteran's left knee-to include internal derangement noted on the  VA examination report, and degenerative joint disease noted in his private treatment records-currently present or present at any point pertinent to the current appeal.

Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment. as to whether the disability (a) had its onset during service; (b) with respect to arthritis, was manifested to a compensable degree within one year of service discharge (i.e., August 1972); or (c) is otherwise medically-related to service, to include injury associated with boot camp activities.

In addressing the above, the  examiner must  consider and discuss all pertinent medical and other objective evidence of record,, and all lay assertions (to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If the Veteran's reports are discounted in any regard, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection.

If the Veteran fails, without good cause, to report to the requested examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


